Filed 10/4/22 Jessica M. v. Emmanuel G. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    JESSICA M.,
                                                                                             F083315
           Respondent,
                                                                               (Super. Ct. No. 20FL-01343)
                    v.

    EMMANUEL G.,                                                                          OPINION
           Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Merced County. Shelly
Seymour, Judge.
         Emmanuel G., in pro. per., for Defendant and Appellant.
         No response for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P. J., Snauffer, J. and DeSantos, J.
       Appellant Emmanuel G. challenges the decision of the trial court to award sole
custody of his son to the child’s mother, Jessica M. (mother), and to deny him visitation.
We have reviewed the entire record and each argument raised by appellant. We conclud e
the order entered by the trial court is supported by the record and consistent with the best
interest of the child. We affirm the judgment entered below.
                    FACTUAL AND PROCEDURAL SUMMARY
       Appellant and mother are the parents of a son (son) who was born in
February 2014. When one of mother’s older children from a prior relationship was
hospitalized with an aneurism in 2018, requiring her constant presence at the hospital,
mother sent son to live with appellant. Once mother was able to bring her old er son
home, the parties shared time with son amicably through 2019, even though mother
moved to Chowchilla, and appellant moved son to a private school. In July 2019, mother
filed a police report against appellant. Starting in March 2020, appellant only allowed
mother to have access to son on the weekends. Sometime after March 2020, however,
appellant would not allow mother to visit son due to appellant believing that mother had
received COVID-19 stimulus funds for son. Also, during this period, appellant started
insisting mother’s boyfriend should not be around their son.
       In July 2020, appellant submitted a “Responsive Declaration to Request for
Order,” apparently addressing a request from son’s mother for sole custody. In his
declaration, appellant admits the existence of a “domestic violence restraining/protective
order[],”1 and that he opposed mother’s request for sole custody of son. Appellant
further expresses his belief son’s mother sought sole custody because he refused to allow
her to visit with son until she paid appellant stimulus money he believed she received for
son.



1      This order will hereinafter be referred to as a “protective order.”


                                             2.
       At the August 2020 hearing addressing custody, appellant expressed his belief the
mediator assigned to the case was biased because of his perception she was advocating
for mother. The mediator’s report summarized interviews with both parents, detailing
their respective allegations of abuse, and concluded with a recommendation mother retain
primary physical custody and that appellant have son most weekends. After listening to
appellant’s objections to the mediator’s report, the court cited the pending criminal case
and the existence of the protective order requiring the court to apply the Family Code
section 30442 presumption, and gave mother sole legal and physical custody. The court
noted that the issue would be revisited in November once the criminal case involving
appellant was resolved.
       In September 2020, appellant sought a temporary restraining order against mother
alleging she was responsible for an injury to son’s arm and was not protecting son from
another sibling in the house. This request was denied.
       As a follow up to the August hearing, and in response to new complaints made by
appellant, a hearing was held in October 2020. The court noted the allegations raised by
appellant of abuse by mother had been investigated by child protective services (CPS) in
Madera County where mother was now living and found to be “inconclusive.” The trial
court reviewed the CPS records and concluded mother’s home did not pose a danger to
son. At the end of this hearing, the court directed mother to get son into counseling
before the next hearing so a report could be prepared to assist in deciding the custody
issue. Wanting to see the report from son’s counselor, and still hoping appellant’s
criminal matter would be resolved, the court continued the matter to December 2020.
       During the next hearing held in early December 2020, the court ordered the parties
into mediation. The court also reminded mother of the need for son to continue to engage
in counseling sessions as a report was needed before it could make any further orders.

2      All further statutory references are to the Family Code, unless otherwise specified.


                                             3.
When the parties returned later that same month, appellant lodged another complaint
about the mediator, disputing her conclusion son was safe in mother’s home. The court
then continued the matter to January to give appellant additional time to review the
mediator’s report.
       Due to the ongoing nature of all these hearings, and because of the continuing
strife between the parties, the court appointed an attorney for son in January 2021. In
response to appellant’s repeated questions about the safety of mother’s home, the court
reminded appellant there were numerous “mandatory reporter[s]” involved with son’s
custody case and they had not felt the need to report the existence of any dangers posed
in mother’s home. However, in an apparent exercise of caution, the court specifically
directed son’s attorney to explore the safety concerns raised by both parties.
       During an April 2021 hearing, the attorney appointed to represent son presented
his report. Appellant did not attend this hearing. Son’s attorney informed the court that
after the report was prepared, he learned appellant was now facing new charges for
kidnapping. He also reported that the prior criminal matter involving domestic violence
resulted in a conviction. However, son’s attorney was especially concerned with a video
interview appellant conducted with son. In the lengthy interview, which appellant
submitted as evidence to the court, appellant asks son to recount various events that
occurred at mother’s home, believing it showed some form of abuse. The court
expressed its belief that the interview was troubling, especially with respect to the
questions asked by appellant. Due to these concerns about the interview and the updated
report from son’s counselor who expressed concerns about appellant’s attempts to
“coach” son on how to respond to questions, the court decided supervised visits would
now be necessary. The trial court then continued the matter to August.
       During the August 2021 hearing, the court was informed appellant had not
participated in any supervised visits. Appellant renewed his request for custody, again
citing his concerns about abuse in mother’s home. Eventually, appellant stated he would

                                             4.
not participate in supervised visits and left the courtroom after being reminded that CPS
had not found abuse in mother’s home. The court then ordered sole legal and physical
custody of son to mother, and no visitation for appellant. This appeal followed. Mother
has not filed a response to the opening brief.
                                       DISCUSSION
       Appellant challenges the family court’s decision to award sole custody of son to
mother and no visitation as not furthering the best interest of his son. As he did in the
trial court, in this appeal appellant cites to numerous complaints he filed with CPS as
supporting his argument the trial court below abused its discretion in awarding mother
sole custody. While we must consider whether the trial court abused its discretion either
by misapplying the law or entering an order that lacks substantial evidence, only when
there are exceptional circumstances should we actually decide who should be awarded
custody. (See Guardianship of Vaughan (2012) 207 Cal.App.4th 1055, 1067.)
I.     The Applicable Standard of Review
       The Family Code vests a trial court with wide discretion to determine custody and
visitation in a manner that serves the best interest of the child. (§§ 3020, subd. (a), 3040,
subds. (a), (d).) The trial court’s decision will be upheld on appeal if it reasonably
advances the child’s best interest. (In re Marriage of LaMusga (2004) 32 Cal.4th 1072,
1087.) When considering the best interest of the child, the court can consider any
relevant factors, including the health, safety, and welfare of the child. (§§ 3011,
subd. (a)(1), 3020, subds. (a), (c).) However, if the person seeking custody has
perpetrated domestic violence within the past five years against, among others, the other
party or the child, there is a rebuttable presumption that a sole or joint physical or legal
custody award to the perpetrator would be detrimental to the child ’s best interest.
(§ 3044, subd. (a).) While this presumption is always rebuttable, the presumption may
only be rebutted by a preponderance of the evidence. (Christina L. v. Chauncey B.
(2014) 229 Cal.App.4th 731, 736, citing § 3044, subd. (a).)

                                              5.
       In Noble v. Superior Court (2021) 71 Cal.App.5th 567, this court recently
addressed the issue of domestic violence claims when custody is at issue. In Noble, the
family court entered an interim order granting father joint legal and physical custody,
even though it was made aware of a domestic violence restraining order that had been
obtained in Utah on behalf of mother. (Id. at p. 571.) The Noble court emphasized the
importance of applying the presumption required by § 3044, when any court has
concluded a person seeking custody or visitation has “ ‘perpetrated domestic violence
within the previous five years against the other party seeking custody of the child.’ ”
(Noble, at p. 577.)
       The presumption set forth in section 3044, subdivision (a), is a rebuttable
presumption, even if an allegation of domestic violence leads to a conviction. (F.T. v.
L.J. (2011) 194 Cal.App.4th 1, 28.) To overcome the presumption, a court must make
two specific findings. First, the court must find awarding custody or visitation to the
person accused of domestic violence “is in the best interest of the child.” (§ 3044,
subd. (b)(1).)) Second, the court must also find that the factors specified in section 3044,
subdivision (b)(2), on balance, support the goals of protecting the child’s health, safety,
and welfare, and promote the public policy that children should have continuing
relationships with both parents. (§ 3020, subds. (a), (b).) The factors specifically address
whether the perpetrator of domestic violence has made efforts to resolve conduct leading
to the domestic violence, such as behavioral issues or substance abuse. (§ 3044,
subd. (b)(2)(A–G).)
       Again, “[w]e review custody and visitation orders for an abuse of discretion, and
apply the substantial evidence standard to the court’s factual findings. [Citation.] A
court abuses its discretion in making a child custody order if there is no reasonable basis
on which it could conclude that its decision advanced the best interests of the child.
[Citation.] A court also abuses its discretion if it applies improper criteria or makes
incorrect legal assumptions.” (Marriage of Fajota (2014) 230 Cal.App.4th 1487, 1497.)

                                             6.
II.    The Order Granting Mother Sole Custody Is Supported by the Record
       In this case, appellant acknowledged a domestic violence protective order existed.
The order was issued on behalf of mother before appellant filed this action. 3 The trial
court noted the order was still active and prohibited communication and contact between
appellant and mother. The court then stated:

       “[W]ith the criminal protective order in place, the law says she’s to have
       legal, physical custody of your children, unless the Court’s got evidence to
       overcome the presumption that it’s not in their best interest that she have
       legal, physical custody.”
However, even though the section 3044 rebuttable presumption was recognized, the court
allowed appellant to have his son every other week until school started while the matter
was pending, if the exchanges could be arranged in a manner that did not require
appellant and mother to come into contact. Once school started, appellant would then
have his son every weekend, except for the second weekend of each month. The court
stated its intent to revisit the issue of custody after the criminal matter involving the
protective order was resolved.
       The record does demonstrate appellant was making some effort to comply with the
factors laid out in section 3044, subdivision (b)(2), by obtaining appropriate treatment or
attending parenting classes. However, instead of trying to address all the factors laid out
in section 3044, which would help him to rebut the presumption that existed in this case,
appellant continued to highlight complaints he made to various agencies and the court
alleging mother’s conduct toward son and the safety of her home were not in the best
interest of their son. This conduct continued even after the complaints lodged by
appellant alleging abuse in mother’s home were found to be without merit.




3      A copy of the protective order is not part of this court’s file. Appellant does not
challenge its existence or applicability here.


                                              7.
       Furthermore, in later hearings, appellant did little to rebut the presumption
favoring an award of sole custody to mother. For instance, while this matter was
pending, appellant conducted a video interview of son that the attorney for son, the
counselor assigned to the case, and the trial court found troubling. During this time,
appellant was also convicted of the charge of domestic violence and was now facing new
charges for kidnapping. Finally, appellant refused to participate in supervised visits with
son and left the courtroom while the issue of custody and visitation were still being
considered. On balance, these actions do not benefit son or seem to be taken in his best
interest.
       Again, we are guided by what is in the best interest of son. (§§ 3020, 3044.)
Based on our review of the entire record, we find the rebuttable presumption imposed by
section 3044 was not overcome. We further find there was no abuse of discretion by the
trial court when awarding sole custody to mother, and substantial evidence supports the
order entered by the court.
                                      DISPOSITION
       The judgment is affirmed. No costs are awarded.




                                             8.